Case 3:21-cv-00414-MMH-MCR Document 47 Filed 08/17/21 Page 1 of 2 PageID 382




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


    AMY DONOFRIO,

                Plaintiff,

    v.                                            Case No. 3:21-cv-414-MMH-MCR

    DUVAL COUNTY PUBLIC
    SCHOOLS and SCOTT
    SCHNEIDER, individually,

                Defendants.
    ______________________________


                             ORDER OF DISMISSAL

          THIS CAUSE is before the Court on the Joint Stipulation of Dismissal

    With Prejudice (Dkt. No. 46; Stipulation) filed on August 16, 2021. In the

    Stipulation, the parties request dismissal of this matter with prejudice. See

    Stipulation at 1. Accordingly, it is hereby

          ORDERED:

          1.    This case is DISMISSED with prejudice.

          2.    Each party shall bear their own costs and fees.
Case 3:21-cv-00414-MMH-MCR Document 47 Filed 08/17/21 Page 2 of 2 PageID 383




          3.     The Clerk of the Court is directed to terminate all pending motions

                 and close the file.

          DONE AND ORDERED in Jacksonville, Florida this 17th day of

    August, 2021.




    ja

    Copies to:

    Counsel of Record




                                          -2-
